DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 16, 17, 18, 24, 25, 26, 27, 28, 29, and 30 respectively of U.S. Patent Application No.: 17127658. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims are broader than patent application.

Instant Application No.: 17171178
Patent Application No.: 17127658
Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to: 
receive, from a source node, an indication to directly forward a transport block (TB) to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and 













directly forward the TB to the destination node based, at least in part, on the indication. 
 

Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
receive, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destinations nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of A Media Access Control (MAC) layer in a protocol stack of the relay node;
receive, from the source node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant;
decode one or more TBs based, at least in part, on the control information; and
directly forward the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information.


Claim 2,	 The apparatus of claim 1, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant.  

Claim 2,	 The apparatus of claim 1, wherein the indication comprises a 1-bit indication in a SL grant or a SL grant part of a joint downlink (DL)/SL grant.  

Claim 3,	 The apparatus of claim 1, wherein the indication is received via radio resource control (RRC) signaling.

Claim 3,	 The apparatus of claim 1, wherein the indication is received via radio resource control (RRC) signaling.

Claim 4,	 The apparatus of claim 1, wherein the memory and the at least one processor are further configured to: 


receive, from the source node, control information for one or more data channels; and 















decode the TB based, at least in part, on the control information. 

Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
receive, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destinations nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of A Media Access Control (MAC) layer in a protocol stack of the relay node;
receive, from the source node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant;
decode one or more TBs based, at least in part, on the control information; and
directly forward the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information.


Claim 5,	 The apparatus of claim 4, wherein the control information configures at least one of a downlink (DL) grant, a sidelink (SL) grant, or both. 

Claim 5, The apparatus of claim 4, wherein the memory and the at least one processor are further configured to:
        when the control information for the one or more data channels configures one DL grant and two or more SL grants, receive a single TB in accordance with the DL grant, wherein the TB comprises two or more concatenated MAC sub-protocol data units (MAC sub-PDUs) corresponding to two or more IP packets.
Claim 6,	 The apparatus of claim 4, wherein the control information comprises an identification (ID) indicating the destination node to which the TB should be directly forwarded to.
Claim 4, The apparatus of claim 1, wherein the control information comprises one or more identifications (IDs) indicating the one or more destination nodes to which the one or more TBs should be directly forwarded to.
Claim 7,	 The apparatus of claim 1, wherein the memory and the at least one processor are further configured to: 
transmit, to the source node, one or more channel quality indicator (CQI) indices; and 
receive a grant for the TB based, at least in part, on the one or more CQI indices.
Claim 12,	 The apparatus of claim 1, wherein the memory and the at least one processor are further configured to: 
transmit, to the source node, one or more channel quality indicator (CQI) indices; and 
         receive one or more grants for the one or more TBs based, at least in part, on the one or more CQI indices.
Claim 8,	 The apparatus of claim 7, wherein: 
a CQI index of the one or more CQI indices comprises a sidelink (SL) CQI for a link between the relay node and the destination node; and 

the grant for the TB includes a SL grant based, at least in part, on the CQI index.
  

Claim 13, The apparatus of claim 12, wherein:
       a CQI index of the one or more CQI indices comprises a SL CQI for a link between the relay node and a destination node of the one or more destination nodes; and
      a grant of the one or more grants for the one or more TBs includes a SL grant based, at least in part, on the CQI index.
Claim 9,	 The apparatus of claim 7, wherein: 
a CQI index of the one or more CQI indices comprises a downlink (DL) CQI for a link between the relay node and the source node; and 
the grant for the TB includes a DL grant based, at least in part, on the CQI index.

Claim 14,  The apparatus of claim 12, wherein:
      a CQI index of the one or more CQI indices comprises a DL CQI for a link between the relay node and the source node; and
      a grant of the one or more grants for the one or more TBs includes a DL grant based, at least in part, on the CQI index.
Claim 10,	 The apparatus of claim 1, wherein: 
a link between the source node and the relay node supports a first TB size; and 
a link between the relay node and the destination node supports a second TB size.   
Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
receive, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of A Media Access Control (MAC) layer in a protocol stack of the relay node;

Claim 11,	 The apparatus of claim 10, wherein the first TB size is equal to the second TB size.
Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
receive, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destinations nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node;
receive, from the source node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant;
decode one or more TBs based, at least in part, on the control information; and
directly forward the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information.


Claim 12,	 The apparatus of claim 10, wherein the first TB size is less than the second TB size.
Claim 1,	 An apparatus for wireless communication by a relay node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
receive, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destinations nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of A Media Access Control (MAC) layer in a protocol stack of the relay node;
receive, from the source node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant;
decode one or more TBs based, at least in part, on the control information; and
directly forward the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information.


Claim 13,	 The apparatus of claim 12, wherein the memory and the at least one processor are further configured to: 
add padding bits to the TB such that a size of the TB with the padding bits equals the second TB size; and 


directly forward the TB with the padding bits to the destination node based, at least in part, on the indication. 
Claim 11, The apparatus of claim 10, wherein the memory and the at least one processor are further configured to:
      select the configured SL grant based, at least in part, on a number of the one or more received TBs;
     concatenate the one or more received TBs in a concatenated TB; and
      directly forward the concatenated TB to one destination node based, at least in part, on the indication, an ID of the one or more IDs indicating a destination node, and the selected configured SL grant. 
Claim 14,	 An apparatus for wireless communication by a source node, comprising: 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:
transmit, to a relay node, a grant for a transport block (TB); 
transmit, to the relay node, an indication to directly forward the TB to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and


transmit, to the relay node, the TB in accordance with the grant.
Claim 15, An apparatus for wireless communication by a source node, comprising: 
       a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:


transmit, to a relay node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control MAC layer in a protocol stack of the relay node; and
transmit, to the relay node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant.


Claim 15,	 The apparatus of claim 14, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. 

Claim 16,	 The apparatus of claim 15, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. 

Claim 16,	 The apparatus of claim 14, wherein the indication is sent via radio resource control (RRC) signaling. 

Claim 17,	 The apparatus of claim 14, wherein the indication is received via radio resource control (RRC) signaling. 

Claim 17,	 The apparatus of claim 14, wherein the memory and the at least one processor are further configured to transmit, to the relay node, control information for one or more data channels for decoding the TB, wherein the relay node decodes the TB based, at least in part, on the control information.
Claim 15, An apparatus for wireless communication by a source node, comprising: 
       a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:


transmit, to a relay node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control MAC layer in a protocol stack of the relay node; and
transmit, to the relay node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant.


Claim 18,	 The apparatus of claim 17, wherein the control information configures at least one of a downlink (DL) grant, a sidelink (SL) grant, or both. 

Claim 15, An apparatus for wireless communication by a source node, comprising: 
        transmit, to the relay node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant.

Claim 19,	 The apparatus of claim 17, wherein the control information comprises an identification (ID) indicating the destination node to which the TB should be directly forwarded to.
Claim 18, The apparatus of claim 15, wherein the control information comprises one or more identifications (IDs) indicating the one or more destination nodes to which the one or more TBs should be directly forwarded to.
Claim 20,	 The apparatus of claim 14, wherein the memory and the at least one processor are further configured to receive, from the relay node, one or more channel quality indicator (CQI) indices, wherein the grant for the TB is based, at least in part, on the one or more CQI indices.
Claim 24, The apparatus of claim 15, wherein the memory and the at least one processor are further configured to:
          receive, from the source node, one or more channel quality indicator (CQI) indices; and
         transmit one or more grants for the one or more TBs based, at least in part, on the one or more CQI indices.

Claim 21,	 The apparatus of claim 20, wherein: 
a CQI index of the one or more CQI indices comprises a sidelink (SL) CQI for a link between the relay node and the destination node; and 
the grant for the TB includes a SL grant based, at least in part on the CQI index. 

Claim 25, The apparatus of claim 24, wherein:
          a CQI index of the one or more CQI indices comprises a sidelink (SL) CQI for a link between the relay node and the destination node of the one or more destination nodes; and 
a grant of the one or more grants for the one or more TBs includes a SL grant based, at least in part, on the CQI index. 

Claim 22,	 The apparatus of claim 20, wherein: 
a CQI index of the one or more CQI indices comprises a downlink (DL) CQI for a link between the relay node and the source node; and
 
the grant for the TB includes a DL grant based, at least in part on the CQI index. 

Claim 26,	 The apparatus of claim 24, wherein: 
          a CQI index of the one or more CQI indices comprises a downlink (DL) CQI for a link between the relay node and the source node; and 

          a grant of the one or more grants for the one or more TBs includes a DL grant based, at least in part, on the CQI index. 

Claim 23,	 The apparatus of claim 14, wherein: 
a link between the source node and the relay node supports a first TB size; and 
a link between the relay node and the destination node supports a second TB size.
Claim 15, An apparatus for wireless communication by a source node, comprising: 
       a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:

               transmit, to a relay node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control MAC layer in a protocol stack of the relay node; and
transmit, to the relay node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant.


Claim 24,	 The apparatus of claim 23, wherein the first TB size is equal to the second TB size. 

Claim 15, An apparatus for wireless communication by a source node, comprising: 
       a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to:

               transmit, to a relay node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control MAC layer in a protocol stack of the relay node; and
transmit, to the relay node, control information for one or more data channels configuring:
one downlink (DL) grant and two or more sidelink (SL) grants; or
two or more DL grants and one SL grant.


Claim 25,	 A method for wireless communication by a relay node, comprising: 
receiving, from a source node, an indication to directly forward a transport block (TB) to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and












 directly forwarding the TB to the destination node based, at least in part, on the indication.
Claim 27, A method for wireless communication by a relay node, comprising:
         receiving, from a source node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node;
        receiving, from the source node, control information for one or more data channels configuring:
        one downlink (DL) grant and two or more sidelink (SL) grants; or
        two or more DL grants and one SL grant;
        decoding one or more TBs based, at least in part, on the control information; and
        directly forwarding the one or more TBs to the one or more destination nodes based, at least in part, on the indication and the control information.
Claim 26,	 The method of claim 25, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. 

Claim 28,	 The method of claim 27, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant portion of a joint downlink (DL)/SL grant. 

Claim 27,	 The method of claim 25, further comprising: 
transmitting, to the source node, one or more channel quality indicator (CQI) indices; and 
receiving a grant for the TB based, at least in part, on the one or more CQI indices.

Claim 24, The apparatus of claim 15, wherein the memory and the at least one processor are further configured to:
          receive, from the source node, one or more channel quality indicator (CQI) indices; and
         transmit one or more grants for the one or more TBs based, at least in part, on the one or more CQI indices.

Claim 28,	 A method for wireless communication by a source node, comprising: 
          transmitting, to a relay node, a grant for a transport block (TB);
         transmitting, to the relay node, an indication to directly forward the TB to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and



      transmitting, to the relay node, the TB in accordance with the grant.
Claim 29, A method for wireless communication by a source node, comprising:


      transmitting, to a relay node, an indication to directly forward one or more transport blocks (TBs) to one or more destination nodes, wherein directly forwarding includes transmitting a TB of the one or more TBs to the one or more destination nodes through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and
 transmitting, to the relay node, control information for one or more data channels configuring:
     one downlink (DL) grant and two or more sidelink (SL) grants; or
      two or more DL grants and one SL grant.
Claim 29,	 The method of claim 28, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. 

Claim 30,	 The method of claim 29, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant portion of a joint downlink (DL)/SL grant. 

Claim 30,	 The method of claim 28, further comprising receiving, from the relay node, one or more channel quality indicator (CQI) indices, wherein the grant for the TB is based, at least in part, on the one or more CQI indices.
Claim 24, The apparatus of claim 15, wherein the memory and the at least one processor are further configured to:
          receive, from the source node, one or more channel quality indicator (CQI) indices; and
         transmit one or more grants for the one or more TBs based, at least in part, on the one or more CQI indices.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., (International Publication No.: WO 2017/039735 A1), in view of Jeon et al., (Pub. No.: US 2022/0132596 A1).

Regarding Claim 1,	 Han discloses an apparatus for wireless communication by a relay node, comprising: (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4) 
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to: (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A) 
receive, from a source node, an indication to directly forward a transport block (TB) to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and (Han, Abstract, Figs. 2-4, paragraphs [0043]-[0065], the indication for directly forwarding one or more TBs to one or more destination nodes corresponds to setting any of the reserved, R, fields to a bit value equal to 1 in the new variable-size MAC subheader of Fig. 3 prefixed to the legacy DL MAC PDU once the source node, i.e. the eNB of any of Figs. 2 and 4, decides to send the DL MAC PDU by forwarding it to the remote UE through only the transmission of the DL legacy transport channel, DL-SCH, associated with the PHY layer as well as the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 as described in paragraph [0050], wherein the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 correspond to the HARQ portion of the MAC layer in the protocol stack 240B of the relay UE, Figs. 2 and 4, eNB 230 is a source node, remote UE 210 is a destination node, and relay UE 220 is a relay node) 
directly forward the TB to the destination node based, at least in part, on the indication. (Han, Fig. 4, step 490, paragraphs [0065]-[0068], remote UE 210 is destination node) 
Han does not explicitly disclose about transport block (TB).
However, Jeon discloses about transport block (TB).  (Jeon, Abstract, TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Jeon so that teachings on transport block (TB) be included in the wireless communication system.  The motivation to combine the teachings of Jeon would include the teachings on TB.  It would enable to decode the TB and would remove noise before transmission/broadcasting.  It would improve high reliability. (Jeon, Abstract, paragraphs [0049], and [0066])

 Regarding Claim 2,	 The combination of Han and Jeon disclose the apparatus of claim 1, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant.  (Han, Figs. 2-4, paragraphs [0051]-[0057] and [0065]-[0068], paragraph [0052] discloses one of the reserved bits 310 be set to the value “1”)

Regarding Claim 3,	 The combination of Han and Jeon disclose the apparatus of claim 1, wherein the indication is received via radio resource control (RRC) signaling.  (Jeon, Fig. 11A, and paragraphs [0137], [0147], [0152], [0155], and [0162] disclose RRC signaling)

Regarding Claim 4,	 The combination of Han and Jeon disclose the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A) 
receive, from the source node, control information for one or more data channels; and (Han, Fig. 3, paragraphs [0051]-[0056], and [0065]-[0068], Figs. 2 and 4 eNB 230 is a source node) 
decode the TB based, at least in part, on the control information. (Han, Fig. 3, paragraphs [0051]-[0056], and [0065]-[0068], Jeon, paragraph [0049] discloses about decoding)

 Regarding Claim 5,	 The combination of Han and Jeon disclose the apparatus of claim 4, wherein the control information configures at least one of a downlink (DL) grant, a sidelink (SL) grant, or both. (Han, Figs. 3-4 and 6A-6C, paragraphs [0065]-[0068] and [0090]-[0094], Han and Jeon disclose about control information)
 
Regarding Claim 6,	 The combination of Han and Jeon disclose the apparatus of claim 4, wherein the control information comprises an identification (ID) indicating the destination node to which the TB should be directly forwarded to.  (Han, Figs. 3, 4 and 6A-6C, paragraphs [0065]-[0068] and [0090]-[0094], Figs. 2 and 4, remote UE 210 is a destination node) 

Regarding Claim 7,	 The combination of Han and Jeon disclose the apparatus of claim 1, wherein the memory and the at least one processor are further configured to: (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A) 
transmit, to the source node, one or more channel quality indicator (CQI) indices; and (Han, Figs. 2 and 4, eNB 230 is a source node, Jeon, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163])
receive a grant for the TB based, at least in part, on the one or more CQI indices. (Jeon, Abstract, and various other passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163])
 
Regarding Claim 8,	 The combination of Han and Jeon disclose the apparatus of claim 7, wherein: 
a CQI index of the one or more CQI indices comprises a sidelink (SL) CQI for a link between the relay node and the destination node; and (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, remote UE 210 is a destination node, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]) 
the grant for the TB includes a SL grant based, at least in part, on the CQI index. (Jeon, Abstract, and various other passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]) 
 
Regarding Claim 9,	 The combination of Han and Jeon disclose the apparatus of claim 7, wherein: 
a CQI index of the one or more CQI indices comprises a downlink (DL) CQI for a link between the relay node and the source node; and (Han, Figs. 2 and 4, relay UE 220 is a relay node, and eNB 230 is a source node, Jeon, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163])
the grant for the TB includes a DL grant based, at least in part, on the CQI index. (Jeon, Abstract, and various other passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]) 
 
Regarding Claim 10,	 The combination of Han and Jeon disclose the apparatus of claim 1, wherein: 
a link between the source node and the relay node supports a first TB size; and (Han, Figs. 2 and 4 eNB 230 is a source node and relay UE 220 is a relay node, Jeon, Abstract, first TB size)
a link between the relay node and the destination node supports a second TB size.  (Han, Figs. 2 and 4, relay UE 220 is a relay node, and remote UE 210 is a destination node, Jeon, Abstract, second TB size)

Regarding Claim 11,	 The combination of Han and Jeon disclose the apparatus of claim 10, wherein the first TB size is equal to the second TB size. (Jeon, Abstract, paragraph [0233], Fig. 18, paragraph [0238] Jeon discloses first TB size is equal to the second TB size)
 
Regarding Claim 12,	 The combination of Han and Jeon disclose the apparatus of claim 10, wherein the first TB size is less than the second TB size. (Jeon, Abstract, paragraph [0233], Fig. 18, paragraph [0238] Jeon discloses first TB size is less (smaller) than to the second TB size)
  
Regarding Claim 13,	 The combination of Han and Jeon disclose the apparatus of claim 12, wherein the memory and the at least one processor are further configured to: (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A) 
add padding bits to the TB such that a size of the TB with the padding bits equals the second TB size; and (Jeon, Abstract, paragraph [0233], Fig. 18, paragraph [0238] Jeon discloses first TB size is equal to the second TB size, Fig. 18, [0238] determine/add padding bits, padding bits are also disclosed through paragraphs [0244], Fig. 21, paragraph [0245], Fig. 22, paragraph [0246]-[0249], Fig. 23, paragraph [0257]-[0260])
directly forward the TB with the padding bits to the destination node based, at least in part, on the indication. (Han, Figs. 2 and 4, remote UE 210 is a destination node, Jeon, Abstract, TB, Fig. 18, [0238] determine/add padding bits, padding bits are also disclosed through paragraphs [0244], Fig. 21, paragraph [0245], Fig. 22, paragraph [0246]-[0249], Fig. 23, paragraph [0257]-[0260])
 
Regarding Claim 14,	 Han discloses an apparatus for wireless communication by a source node, comprising: (Han, Figs. 2 and 4, eNB 230 is a source node)
a memory and at least one processor coupled to the memory, the memory and the at least one processor being configured to: (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A) 
transmit, to a relay node, a grant for a transport block (TB); (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4)
transmit, to the relay node, an indication to directly forward the TB to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and (Han, Abstract, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, remote UE 210 is a destination node, Figs. 2-4, paragraphs [0043]-[0065], the indication for directly forwarding one or more TBs to one or more destination nodes corresponds to setting any of the reserved, R, fields to a bit value equal to 1 in the new variable-size MAC subheader of Fig. 3 prefixed to the legacy DL MAC PDU once the source node, i.e. the eNB of any of Figs. 2 and 4, decides to send the DL MAC PDU by forwarding it to the remote UE through only the transmission of the DL legacy transport channel, DL-SCH, associated with the PHY layer as well as the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 as described in paragraph [0050], wherein the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 correspond to the HARQ portion of the MAC layer in the protocol stack 240B of the relay UE) 
transmit, to the relay node, the TB in accordance with the grant. (Han, Figs. 2 and 4, relay UE 220 is a relay node) 
Han does not explicitly disclose about transport block (TB).
However, Jeon discloses about transport block (TB).  (Jeon, Abstract, TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Jeon so that teachings on transport block be included in the wireless communication system. The motivation to combine the teachings of Jeon would include the teachings on TB.  It would enable to decode the TB and would remove noise before transmission/broadcasting.  It would improve high reliability. (Jeon, Abstract, paragraph [0049], and [0066])
  
Regarding Claim 15,	 The combination of Han and Jeon disclose the apparatus of claim 14, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. (Han, Figs. 2-4, paragraphs [0051]-[0055] and [0065]-[0068], paragraph [0052] discloses one of the reserved bits 310 be set to the value “1”)
 
Regarding Claim 16,	 The combination of Han and Jeon disclose the apparatus of claim 14, wherein the indication is sent via radio resource control (RRC) signaling. (Jeon, Fig. 11A, and paragraphs [0137], [0147], [0152], [0155], and [0162] disclose RRC signaling)
 
Regarding Claim 17,	 The combination of Han and Jeon disclose the apparatus of claim 14, wherein the memory and the at least one processor are further configured to transmit, to the relay node, control information for one or more data channels for decoding the TB, wherein the relay node decodes the TB based, at least in part, on the control information. (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, Jeon, Abstract and various other passages in the reference disclose TB, paragraph [0049] explicitly discloses that relay node decodes) 

 Regarding Claim 18,	 The combination of Han and Jeon disclose the apparatus of claim 17, wherein the control information configures at least one of a downlink (DL) grant, a sidelink (SL) grant, or both. (Han, Figs. 3-4 and 6A-6C, paragraphs [0065]-[0068] and [0090]-[0094], Han and Jeon disclose control information)
 
Regarding Claim 19,	 The combination of Han and Jeon disclose the apparatus of claim 17, wherein the control information comprises an identification (ID) indicating the destination node to which the TB should be directly forwarded to.  (Han, Figs. 3, 4 and 6A-6C, paragraphs [0065]-[0068] and [0090]-[0094], Figs. 2 and 4, remote UE 210 is a destination node, Jeon, Abstract, TB, Han and Jeon both disclose about control information) 

Regarding Claim 20,	 The combination of Han and Jeon disclose the apparatus of claim 14, wherein the memory and the at least one processor are further configured to receive, from the relay node, one or more channel quality indicator (CQI) indices, wherein the grant for the TB is based, at least in part, on the one or more CQI indices. (Han, Fig. 9, [0112]-[0114], and [0116]-0119] Memory/storage 904G, CPU 904E, other processor 904D, 4G processor (904C), 3G processor 904B, and 2G processor 904A, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, Jeon, Abstract, and various other passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]) 
 
Regarding Claim 21,	 The combination of Han and Jeon disclose the apparatus of claim 20, wherein: 
a CQI index of the one or more CQI indices comprises a sidelink (SL) CQI for a link between the relay node and the destination node; and (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, remote UE 210 is destination node, Jeon, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]) 
the grant for the TB includes a SL grant based, at least in part on the CQI index. (Jeon, Abstract, and various other passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163])) 
 
Regarding Claim 22,	 The combination of Han and Jeon disclose the apparatus of claim 20, wherein: 
a CQI index of the one or more CQI indices comprises a downlink (DL) CQI for a link between the relay node and the source node; and (Han, Figs. 2 and 4 relay UE 220 is relay node, eNB 230 is a source node, Jeon, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]))
the grant for the TB includes a DL grant based, at least in part on the CQI index. (Jeon, Abstract, and various passages disclose TB, CQI is disclosed through paragraphs [0089], [0131]-[0132], and [0163]))
 
Regarding Claim 23,	 The combination of Han and Jeon disclose the apparatus of claim 14, wherein: 
a link between the source node and the relay node supports a first TB size; and (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE 220 of any of the figures 2 and 4, source node is eNB 230, Jeon, Abstract first TB size) 
a link between the relay node and the destination node supports a second TB size. (Han, Figs. 2 and 4, Relay node UE 220 is a relay node, eNB 230 is source node, Jeon, Abstract second TB size)
 
Regarding Claim 24,	 The combination of Han and Jeon disclose the apparatus of claim 23, wherein the first TB size is equal to the second TB size. (Jeon, Abstract, paragraph [0233], Fig. 18, paragraph [0238] Jeon discloses first TB size is equal to the second TB size)
 
Regarding Claim 25,	 Han discloses a method for wireless communication by a relay node, comprising: (Han, Figs. 2 and 4, Relay UE 220 corresponds to relay node)
receiving, from a source node, an indication to directly forward a transport block (TB) to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and (Han, Figs. 2 and 4, eNB 230 is source node, remote UE 220 is destination node, and relay UE 220 is a relay node, Figs. 2-4, paragraphs [0043]-[0065], the indication for directly forwarding one or more TBs to one or more destination nodes corresponds to setting any of the reserved, R, fields to a bit value equal to 1 in the new variable-size MAC subheader of Fig. 3 prefixed to the legacy DL MAC PDU once the source node, i.e. the eNB of any of Figs. 2 and 4, decides to send the DL MAC PDU by forwarding it to the remote UE through only the transmission of the DL legacy transport channel, DL-SCH, associated with the PHY layer as well as the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 as described in paragraph [0050], wherein the HARQ component 264B2 and the MAC-Relay 250B of Fig. 2 correspond to the HARQ portion of the MAC layer in the protocol stack 240B of the relay UE)
directly forwarding the TB to the destination node based, at least in part, on the indication.  (Han, Figs. 2 and 4, remote UE 210 corresponds to destination node)
  	Han does not explicitly disclose about transport block (TB).
However, Jeon discloses about transport block (TB).  (Jeon, Abstract, TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Jeon so that teachings on transport block be included in the wireless communication system.  The motivation to combine the teachings of Jeon would include the teachings on TB.  It would enable to decode the TB and would remove noise before transmission/broadcasting.  It would improve high reliability. (Jeon, Abstract, paragraph [0049], and [0066])

Regarding Claim 26,	 The combination of Han and Jeon disclose the method of claim 25, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. (Han, Figs. 2-4, paragraphs [0051]-[0055] and [0065]-[0068], paragraph [0052] discloses one of the reserved bits 310 be set to the value “1”)
 
Regarding Claim 27,	 The combination of Han and Jeon disclose the method of claim 25, further comprising: 
transmitting, to the source node, one or more channel quality indicator (CQI) indices; and (Han, Figs. 2 and 4, eNB 230 is a source node, Jeon, paragraphs [0089], [0131]-[0132], and [0163] disclose channel quality indicator (CQI))
receiving a grant for the TB based, at least in part, on the one or more CQI indices. (Jeon, Jeon discloses about TB through various passages in the reference, paragraphs [0089], [0131]-[0132], and [0163] disclose channel quality indicator (CQI))
  
Regarding Claim 28,	 Han discloses a method for wireless communication by a source node, comprising: (Han, Figs. 2 and 4, eNB 230 is a source node)
transmitting, to a relay node, a grant for a transport block (TB); 
transmitting, to the relay node, an indication to directly forward the TB to a destination node, wherein directly forwarding includes transmitting the TB to the destination node through only a Physical (PHY) layer and a hybrid automatic repeat request (HARQ) portion of a Media Access Control (MAC) layer in a protocol stack of the relay node; and (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, remote UE 210 corresponds to destination node) 
transmitting, to the relay node, the TB in accordance with the grant.  (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4) 
	Han does not explicitly disclose about transport block (TB).
However, Jeon discloses about transport block (TB).  (Jeon, Abstract, TB)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Han before the effective filing date of the claimed invention with that of Jeon so that teachings on transport block be included in the wireless communication system.  The motivation to combine the teachings of Jeon would include the teachings on TB.  It would enable to decode the TB and would remove noise before transmission/broadcasting.  It would improve high reliability. (Jeon, Abstract, paragraph [0049], and [0066])

Regarding Claim 29,	 The combination of Han and Jeon disclose the method of claim 28, wherein the indication comprises a 1-bit indication in a sidelink (SL) grant or a SL grant part of a joint downlink (DL)/SL grant. (Han, Figs. 2-4, paragraphs [0051]-[0057] and [0065]-[0068])
 
Regarding Claim 30,	 The combination of Han and Jeon disclose the method of claim 28, further comprising receiving, from the relay node, one or more channel quality indicator (CQI) indices, wherein the grant for the TB is based, at least in part, on the one or more CQI indices.  (Han, Fig. 1, Relay UE 120, Figs. 2, 4, Relay UE 220,  paragraphs [0043]-[0073] the relay node corresponds to the relay UE of any of the figures 2 and 4, Jeon, Abstract, TB, paragraphs [0089], [0131]-[0132], and [0163] disclose channel quality indicator (CQI)) 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463